Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01586-CV

                                BRIDGET PARSON, Appellant

                                                V.

                      US BANK NATIONAL ASSOCIATION, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09716

                                            ORDER
       On January 9, 2015 appellant filed her Emergency Motion for Temporary Injunction,

Automatic Stay Prohibiting Foreclosure Sale Pending Litigation. In her emergency motion,

appellant sought affirmative relief from this court staying a pending foreclosure sale, but did not

advise the court that she had filed a petition in bankruptcy court prior to seeking relief in this

court. We denied appellant’s emergency motion by written order dated January 12, 2015.

       Thereafter appellee notified the Court appellant filed a prior voluntary bankruptcy

petition under chapter 13 of the United States Bankruptcy Code on January 5, 2015. To date,

appellant has not advised the Court of the status of her bankruptcy but continues to file pleadings

in this case seeking affirmative relief, including most recently her January 21, 2015 motion for

reconsideration.
       Based on the notice of bankruptcy, we VACATE our January 12, 2015 order denying

appellant’s Emergency Motion for Temporary Injunction, Automatic Stay Prohibiting

Foreclosure Sale Pending Litigation and further VACATE our January 23, 2015 order denying

reconsideration of our January 12, 2015 .

       Pursuant to 11 U.S.C. § 362 further action in this cause is automatically stayed until

further order of the bankruptcy court. See TEX. R. APP. P. 8.2. Accordingly, for administrative

purposes, this case is ABATED and will be treated as a closed case. It may be reinstated on

prompt motion by any party showing that the stay has been lifted and specifying what further

action, if any, is required from this Court. See Tex. R. App. P. 8.3.

       We will take no further action on appellant’s Emergency Motion for Temporary

Injunction, Automatic Stay Prohibiting Foreclosure Sale Pending Litigation, on her motion for

reconsideration, or on any other requests for affirmative relief filed by appellant in this case

pending a showing that the automatic stay has been lifted.

       We caution appellant that although she is proceeding pro se in this matter, she has a duty

of candor to this Court and any further failure by appellant to advise the Court of relevant facts

regarding this proceeding will result in all appropriate sanctions.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE